Title: From George Washington to Robert Lewis, 24 March 1789
From: Washington, George
To: Lewis, Robert



Dear Bob.
Mount Vernon Mar. 24th 1789.

Your letters of the 18th to your Aunt and myself, found me at this place—where it is not likely I shall remain much longer.
It is not very probable, as I shall want to be well fixed at New York before I send for your Aunt—and the same Horses will have to carry us both there—that she will be able to commence her journey, for that place before the first of May. But in this, as in every dependent event of your life, I would advise you to prepare for it in time. If you are ready before it happens no possible injury w⟨ill⟩ be sustained thereby; but if the event is too forward for your preparations, very great inconveniences may. As soon as your Aunt is advised by me, of the time my horses will set out, your Couzen George will give you notice of it, that you may be here in time to commence your Squire-ship.
She joins me in love to my Sister, & requests that she & Mrs Willis may be informed of the pleasure she shall have in their companies. I am—Your Affecte Uncle

Go: Washington


P.S. I should be glad if you would send the enclosed Letter to Mr Fitzhugh.

